                                                                                   12/12/2019
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 TODD COPENHAVER and AMBER                         CV 19-71-BLG-SPW-TJC
 COPENHAVER,

                     Plaintiffs,                   ORDER DENYING
                                                   DEFENDANTS’ MOTION
 vs.                                               FOR PRO HAC VICE
                                                   ADMISSION
 CAVAGNA GROUP S.p.A. OMECA
 DIVISION, AMERIGAS PROPANE,
 L.P., ALBERTSONS COMPANIES,
 INC., and DOES 1-10,
                  Defendants.


       Defendants Amerigas Propane, L.P., and Albertsons Companies, Inc.,

(“Defendants”) move for the admissions of H. Brook Laskey (“Laskey”) to

practice before this Court in this case with Paul C. Collins as local counsel. (Doc.

24.)

       Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the applicant must state that the applicatnt has

complied with Montana Rule of Professional Conduct 8.5. See L.R. 83.1(d)(3)(J).

While the present motion contains an affidavit and certificate of good standing,

Laskey’s affidavit fails to address 83.1(d)(J). (See Doc. 24-1.)

       Accordingly, IT IS HEREBY ORDERED that Defendants’ motion to admit

H. Brook Laskey pro hac vice is DENIED without prejudice. Defendants may
resubmit the motion, provided it is accompanied by an affidavit that complies in

full with L.R. 83.1(d)(3).

      DATED this 12th day of December, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
